                                                                      FILED
            Case 4:20-mj-70574-MAG Document 3 Filed 05/18/20 Page 1 of 3



                                                                        May 18 2020
1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2                                                                     SUSANY. SOONG
  HALLIE HOFFMAN (CABN 210020)                                   CLERK, U.S. DISTRICT COURT
3 Chief, Criminal Division                                    NORTHERN DISTRICT OF CALIFORNIA
4 JONATHAN U. LEE (CABN 148792)                                           OAKLAND
  Assistant United States Attorney
5
         1301 Clay Street, Suite 340S
6        Oakland, California 94612
         Telephone: (510) 637-3680
7        FAX: (510) 637-3724
         Jonathan.Lee@usdoj.gov
8
  Attorneys for United States of America
9

10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                         OAKLAND DIVISION

13 IN THE MATTER OF THE CRIMINAL                 ) NO: &50$*
   COMPLAINT IN U.S. V. KRISTOPHER               )
14 ALLAN SYLVESTER AND ARREST                    ) MOTION TO UNSEAL CASE;
   WARRANT                                       ) ORDER
15                                               )
                                                 )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
19

20

21

22

23

24

25

26

27

28

     MOTION TO UNSEAL AND PROPOSED ORDER (UNDER SEAL)
                                                  1
             Case 4:20-mj-70574-MAG Document 3 Filed 05/18/20 Page 2 of 3




1          The United States respectfully moves this Court to unseal U.S. v. Kristopher Allan Sylvester, CR

2 20-70574 MAG. The United States previously moved, and the Court granted the motion, to seal the

3 Criminal Complaint and Arrest Warrant to avoid prematurely revealing an ongoing criminal

4 investigation, guard against fugitives, and better ensure the safety of agents and others. The basis of the

5 motion is the recent arrest of the defendant on May 15, 2020. Now that the defendant is in custody, the

6 government hereby requests the Court to grant this motion. Therefore, the government moves to unseal

7 the case of U.S. v. Kristopher Allan Sylvester, CR 20-70574 MAG, including this motion.

8

9 DATED: May 18, 2020                                           Respectfully submitted,
10                                                              DAVID L. ANDERSON
                                                                United States Attorney
11

12
                                                                 -RQDWKDQ8/HH
                                                                __________________________
13                                                              JONATHAN U. LEE
                                                                Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO UNSEAL AND PROPOSED ORDER (UNDER SEAL)
                                                        2
            Case 4:20-mj-70574-MAG Document 3 Filed 05/18/20 Page 3 of 3




1                                        Xxxxxxxxxx ORDER
                                         (PROPOSED
                                         (PROPOSED)

2         The motion to unseal U.S. v. Kristopher Allan Sylvester, CR 20-70574 MAG is granted.

3         IT IS SO ORDERED.
             18, 2020
4 DATED: May __,                             _____________________________________________
                                             HONORABLE DONNA M. RYU
5                                            United States Magistrate Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO UNSEAL AND PROPOSED ORDER (UNDER SEAL)
                                                    3
